PER CURIAM.
Joseph Ricky Dodd appeals the district court’s order denying his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Dodd, Nos. CR-96-153; CA-00-896-2 (E.D.Va. Mar. 18, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.